Citation Nr: 9926887	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-02 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to increased rating for post traumatic stress 
disorder (PTSD) which is currently rated at 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
July 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 1997 and June 1998 rating decisions from 
the St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO) in which the veteran was denied an 
increased rating for PTSD which is currently rated as 50 
percent disabling.  The appeal was certified from the Reno, 
Nevada, Regional Office because the veteran moved to Las 
Vegas, Nevada in January 1999.  

The veteran did not appeal the January 1997 rating decision 
that granted service connection for a right inguinal hernia 
scar rated as noncompensably disabling, the June 1998 rating 
decision that denied entitlement to a temporary total 
evaluation for hospital treatment in excess of 21 days, or 
the August 1998 rating letter that denied apportionment of 
benefits to his daughter.  Those determinations became final.

The veteran has raised an inferred claim for total disability 
based on individual unemployability.  This matter is referred 
back to the RO for adjudication.  

The Reno, Nevada Regional Office (Reno RO) mailed timely 
notices of April and July 1999 hearings to the veteran at his 
last known address, with copies to his representative, the 
Disabled Veterans of America (DAV).  38 C.F.R. § 19.76 
(1998).  In March 1999, the notice for the April hearing was 
returned, marked "Return to Sender, Attempted, Not Known."  
Soon after, the DAV left a message at the veteran's last 
known phone number because they, too, did not have the 
veteran's current address.  At the July 1999 hearing, the VA 
Board member made a handwritten note to the record that the 
"veteran failed to appear."  The veteran and DAV did not 
request or file a motion for a new hearing, and they did not 
explain why he failed to appear.  Therefore, the Board will 
adjudicate the claim based on the current evidence of record 
as though the request for hearing had been withdrawn.  
38 C.F.R. § 20.704(d) (1998).  



FINDING OF FACT

The veteran's PTSD is currently manifested by deficiencies in 
work, family relations, judgment, thinking, and mood, due to 
symptoms of suicidal ideation, near continuous depression 
affecting the ability to function independently, impaired 
impulse control, and the inability to establish and maintain 
effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation of 70 
percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.2, 4.130, Diagnostic Codes 9411 (1998).

2.  The criteria for entitlement to an evaluation higher than 
70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.2, 4.130, Diagnostic 
Codes 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

When the veteran was seen by the VA in August 1996, it was 
noted that, although the veteran was currently working part 
time, that he had a minimal and impaired work history.  He 
had never sustained a relationship and had limited ability to 
express thoughts and feelings.  He lived with terrible 
memories that never go away and that woke him up many nights.  
The physician noted the following symptoms: depressed mood 
most of the day nearly every day; change in appetite, 
insomnia, fatigue and loss of energy nearly every day, 
feelings of helplessness, diminished ability to think or 
indecisiveness nearly every day with impaired concentration 
secondary to PTSD, spontaneous crying episodes, loss of 
libido, homicidal ideation in which the veteran became 
enraged and wanted to kill, an absence of emotional 
responsiveness, avoidance of crowds, anxiety including 
sweating, feeling of losing control or going crazy, fear of 
falling asleep, night sweats, talking and yelling during 
sleep, disruption in the usually integrated functions of 
consciousness and memory, social isolation, intrusive 
memories, a sense of foreshortened future, irritability and 
outbursts, and hypervigilence.  The veteran also reported 
episodes of losing time whenever he was disappointed or very 
nervous when he would be "back in Vietnam" for 15 or 20 
minutes.  He had flashbacks almost daily and flashbacks 
triggered by helicopters.

The veteran reported that he never felt comfortable living 
alone because he was always scared and paranoid.  So far, his 
sister had provided a home for him.  The physician noted that 
the impact of PTSD symptoms had impaired all of the veteran's 
work, social, and living arrangement systems.  The veteran 
was independent in regard to activities of daily living but 
his sister mostly handled shopping and bill paying.  The 
veteran had no job skills and was unable, in the judgment of 
the physician, to engage in gainful, substantive employment 
for the foreseeable future.  

The August 1996 social work report stated that the veteran 
was unemployed and homeless.  His PTSD Mississippi scale was 
109.  The veteran claimed that, because of PTSD, he feared 
living alone because he was always paranoid since Vietnam.  
The veteran also filed a statement in support of his claim in 
August 1996.  He alleged that he was homeless, unemployed, 
and survived only by living with his sister and street 
friends.  He claimed that the events in Vietnam were with him 
every day and night.  

On the VA psychological examination in April 1997, it was 
noted that the file contained a progress note from the 
treating physician which described in detail symptoms of 
chronic PTSD.  The veteran was early for his appointment, and 
he was neatly, casually dressed.  His motor behavior was 
normal.  The examiner noted that the veteran appeared to be 
somewhat paranoid and he admitted to suicidal ideation and 
homicidal ideation.  His affect was flat and mildly anxious.  
His mood was depressed, frustrated, and anxious.  During the 
time since Vietnam, the veteran reported being unable to hold 
a job.  The longest time he held a job was about 4 months 
working as a janitor at the St. Louis VA Medical Center.  He 
estimated that he had worked perhaps 9 or 10 months total 
during the past 30 years.  The veteran reported that he had 
not lived in his own apartment independently.  He was 
currently living with a female friend who had cancer and for 
whom he helped provide care.  Prior to that time, he lived 
for a number of years with his sister who had had a stroke.  
He reported having trouble with the law for carrying a weapon 
because he was "paranoid."  He served time in prison for 
his last arrest for carrying a concealed weapon.  The veteran 
reported sleeping poorly and that he had nightmares 2 to 3 
times a week, including night sweats.  He reported difficulty 
with his memory.  He believed he was paranoid around people 
and had been unable to sustain a strong relationship since 
coming back from Vietnam, either romantic or friendship.  He 
noted that he was frequently anxious and got angry quickly.  
This included homicidal ideations.  The veteran reported 
suicidal thoughts but stated that he would not kill himself.  
Until recently, he stated that he had been a very jumpy 
person.  In the assessment, the examiner stated that the 
veteran had suffered from chronic PTSD.  The examiner noted 
that over the past 30 years, it appeared that the veteran had 
shown no ability to hold a stable job.  During this time, it 
also appeared that his social relationships had been very 
poor.  Given the chronicity of his condition [PTSD], it 
appears very unlikely that his occupational status or social 
relationships will significantly improve in the future.  The 
diagnosis was Axis I:  PTSD 309.81; Axis IV:  Lack of 
employment and lack of social relationships resulting from 
his PTSD; and Axis V:  Global assessment of function 40.  The 
April 1997 C&P social survey revealed that the veteran earned 
a GED diploma after leaving the military and that he had one 
child.  

In July 1997, the veteran filed a notice of disagreement.  He 
also requested a second C&P examination because he felt 
intimidated by the examiner and felt he did not adequately 
relate his symptoms and condition to him.  

In September 1997, the veteran was seen in a VA psychiatric 
emergency room with severe symptoms of depression.  He stated 
that he felt hopeless and that he has been depressed in his 
life, but never like this.  He was serious about suicide.  
The veteran was worried because his sister was about to 
undergo an operation.  He had been taking cocaine and had an 
old history of drug abuse.  The impression at that time was 
depression and cocaine dependency.  A history of PTSD was 
noted.  During the veteran's one week stay in the hospital, 
he was cooperative and he participated in groups and 
activities.  He remained depressed.  Upon discharge, he was 
to continue treatment in the Chemical Dependency Treatment 
Unit as an outpatient.  He was to be transferred as a lodger 
so he would be able to remain in the hospital in a more 
structured environment.  He was to return to the clinic for 
follow-up.  

Pursuant to his request, the veteran underwent a second VA 
Compensation and Pension Examination in October 1997.  The 
veteran was on time for his examination appointment.  His 
motor behavior was not grossly anomalous, although he had a 
tendency to move in a mildly agitated manner with a great 
deal of hand and arm movement while talking.  His speech was 
spontaneous, rapid, but low in volume and at times, not 
clearly formed.  His attitude toward the examination was 
cooperative.  He mood was noticeably anxious.  Affect was 
somewhat blunted.  Mood and affect were appropriate to 
express mental content, but were not congruent with the 
interview situation.  The veteran complained of no perceptual 
disturbances, nor was there evidence in the interview of 
psychotic process.  His stream of thought was well regulated 
and within normal limits.  Thought content gave evidence of 
considerable rigidity and polarity of thinking, but was not 
disordered in either a formal or content sense.  He was 
oriented in all spheres.  Attention was, at times, difficult 
to gain but could be maintained once mobilized.  
Concentration was difficult both to mobilize and to maintain.  
Immediate recall and delayed recall after four minutes with 
five interposed tasks were without flaw.  The veteran 
complained of difficulty with his recent memory, but not with 
remote memory problems.  The examiner stated that the veteran 
had relatively good initial control of impulses.  His 
judgment in most situations is good.  His controls, however, 
are quite brittle and once breached, there was no modulation 
of response.  The veteran's insight was quite limited.  The 
veteran indicated that he believed his life was going nowhere 
and was without purpose.  He said that he could not maintain 
relationships, work, or manage his anger.  He complained of 
difficulties with short term memory, particularly around any 
content which involved time and numbers.  The examiner noted 
that these data were essentially congruent with those 
presented in the previous [April 1997] examination.  The 
veteran was particularly indicating distress over an incident 
of anger which he felt regarding another patient during his 
recent sojourn in the drug treatment at the St. Louis VA.  
The veteran thought he had his anger under control for a long 
time and was surprised by its emergence in a setting where he 
was trying to treat people well.  

In the assessment, the examiner noted that the veteran 
continued to describe the symptoms of PTSD at levels which 
seemed virtually identical to those described in the April 
1997 examination.  He had hopes of reestablishing a 
relationship with his daughter.  In general, the veteran 
finds relationships difficult to maintain because he is 
extremely avoidant of any situation where he thinks there is 
any chance he might become angry.  The examiner noted that 
the veteran appeared to be an individual who might be able to 
function at higher levels, were he not rigidly committed to a 
coping philosophy of avoidance.  The diagnosis was Axis I:  
PTSD, Axis V:  Current global assessment of functioning was 
rated at 40.  Considering the brevity of the veteran's 
abstinence from cocaine, the examiner did not find that the 
rating could be realistically modified at that time.  

The veteran's February 1998 appeal alleged that he had stray 
suicidal thoughts and that his anger had been getting worse, 
affecting his behavior around other people.  He alleged that 
he had trouble sleeping and his condition was keeping him 
from talking to others freely.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  

Effective November 7, 1996, the Ratings Schedule for Mental 
Disorders, was amended and redesignated as 38 C.F.R. § 4.130. 
61 Fed. Reg. 52695-52702 (October 8, 1996).  Under the new 
regulation, the evaluation criteria for mental disorders 
substantially changed, in that the new criteria focused on 
the individual symptoms as manifested throughout the record 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.  

Under the new criteria, a 70 percent evaluation is warranted 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411-9440.  

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  


Analysis

A 70 percent evaluation is warranted because the veteran is 
occupationally and socially impaired.  A VA physician stated 
in August 1996 that the veteran's work, social, and living 
arrangement systems were all impaired and that the veteran 
was unable to engage in gainful, substantive employment for 
the foreseeable future.  The physician further stated that 
the veteran needed to be treated at an in-patient facility 
where trauma could be processed in a safe controlled 
environment.  Next, in April 1997, the examiner stated, 
"Since Vietnam, the veteran has suffered from chronic PTSD.  
Over the past 30 years, it appears that he has shown no 
ability to hold a stable job,.  During this time, it also 
appears that his social relationships have been very poor.   
The veteran appears to have never properly fit in since 
coming back from Vietnam.  Given the chronicity of his 
condition, it appears very unlikely that his occupational 
status or social relationships will significantly improve in 
the future."  In addition, the veteran reported that the 
longest time he held a job was for 4 months working as a 
janitor at the St. Louis VA Medical Center, and he estimated 
working 9 or 10 months during the past 30 years.  

The veteran has deficiencies in his mood.  It was noted in 
August 1996 that the veteran was in a depressed mood most of 
the day nearly every day.  The October 1997 examiner noted 
that the veteran's mood was noticeably anxious.  The veteran 
had a tendency to move in a mildly agitated manner with a 
great deal of hand and arm movement while talking.  Although 
his mood and affect were appropriate to express mental 
content, they were not congruent with the interview 
situation.  

In addition, the veteran admitted to suicidal ideation at his 
August 1996 and April 1997 examinations.  In September 1997, 
the veteran was also seen at the psychiatric emergency room 
with severe symptoms of depression.  The examiner noted that 
the veteran was serious about suicide and that he had 
suicidal ideas.  The veteran's impulse control is impaired.  
The October 1997 examiner noted that the veteran's controls 
are quite brittle and once breached, there is no modulation 
of response.  

The evidence indicates that veteran has difficulty in 
functioning independently.  The August 1996 social work 
survey and statement in support of claim revealed that the 
veteran was unemployed and homeless and survived only by 
living with his sister and street friends.  He stated that he 
feared living alone.  He also manifests the inability to 
establish and maintain effective relationships.  The veteran 
reported in the August 1996 survey that he isolated himself 
to avoid arousing symptoms of PTSD. He feared getting close 
to anyone because of so many deaths of people he knew in 
Vietnam and after.  His August 1996 statement alleged that he 
moved from place to place because he trusted no one.  He 
reported in April 1997 that he had been unable to sustain a 
strong relationship since coming back from Vietnam, either 
romantic or friendship.  In particular, the October 1997 
examiner noted that, in general, the veteran finds 
relationships difficult to maintain because he is extremely 
avoidant of any situation where he thinks there is any chance 
he might become angry.  When queried, most of his anger was 
directed at the behavior of other individuals.  At the April 
1997 examination, the veteran reported, "I felt I was a 
success at war and then the demonstrations put me in a shell.  
I was proud and didn't understand.  I couldn't tell them 
about being a hero and I had that killer thing in me."  The 
August 1996 survey further reported that the veteran could 
not tolerate working with people.  

Nonetheless, a 100 percent evaluation is not warranted.  The 
veteran is not grossly impaired in his thought processes or 
communication.  The April 1997 social survey reveals that he 
earned a GED diploma after leaving the military.  The April 
1997 examiner deemed the veteran's insight and judgment to be 
fair, and he was judged to be competent to handle his own 
finances.  At the October 1997 VA examination, his stream of 
thought was well regulated and within normal limits.  His 
thought content was not disordered in either a formal or 
content sense.  The examiner stated that the veteran's 
judgment in most situations was good.  

A 100 percent evaluation is not warranted because the veteran 
does not manifest persistent delusions or hallucinations.  
When questioned about hallucinations in April 1997, he 
indicated that occasionally when he shut his eyes he could 
see his thoughts.  Otherwise, he reported no history of 
hallucinations.  He complained of no perceptual disturbances, 
nor was there evidence of psychotic processes at the October 
1997 exam.  The veteran is able to maintain personal hygiene.  
In particular, the April 1997 examiner noted that the veteran 
was neatly, casually dressed for the interview.  

A 100 percent evaluation is not warranted because the veteran 
is not disoriented as to time or place.  The examiners noted 
that he was early for his April 1997 appointment and on time 
for his October 1997 appointment.  The October 1997 examiner 
further noted that the veteran was oriented in all spheres.  
The veteran also reported at his April 1997 examination that 
when he worked for a couple months for a janitorial service, 
he went to work every day on time.  The veteran did not 
manifest memory loss.  The April 1997 examiner noted that 
long-term memory was adequate although the short-term memory 
was poor.  However, in October 1997, the veteran's recall and 
delayed recall after four minutes with five interposed tasks 
were without flaw.  

For the foregoing reasons, the criteria for an increased 
evaluation to 70 percent are met.  The criteria for an 
increased evaluation to 100 percent are not met. 



ORDER

Entitlement to an increased evaluation to 70 percent for PTSD 
disability is allowed, subject to the controlling laws and 
regulations governing the payment of monetary awards.    




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

